LAY, Chief Judge,
with whom McMILLIAN, Circuit Judge, joins, dissenting.
I respectfully dissent.1
This is a relatively simple case. It involves the essence of what due process is all about: the state’s affording basic fairness to an individual. It is in federal court because it involves the liberty interest, albeit a limited one, of a state prisoner. According to the State of Iowa, a prisoner may be placed in “administrative segregation” for disciplinary or other reasons. As the state’s brief reflects, “[bjefore his transfer to Texas, Pletka had been in administrative segregation status because of past disciplinary violations.” Appellee’s Brief at 4, passim. In Texas, Pletka was placed among the general prison population.
The magistrate2 and an experienced district judge3 found that Hayes v. Lockhart, 754 F.2d 281 (8th Cir.1985), provided the controlling rule of law. In Hayes we reasoned that a protectable liberty interest was created when a state prisoner was released into the general prison population of the receiving state. We held that release to be the equivalent, under the Interstate Corrections Compact (ICC), to release in the state of original detention.4 Id. at 284.
Hayes involved a state prisoner who had been in administrative segregation in the *1486Arkansas prison system and then was transferred to Florida under the. ICC. Florida placed him in the general prison population. This court, in a unanimous opinion, held that under the ICC the prisoner had regained “a protectable liberty interest in being assigned to the general prison population (in Florida) upon his return to Arkansas.” Id. at 282. We held that upon release to the general prison population, Arkansas’ prison regulations create “an expectation that Arkansas inmates [will] not [again] be confined to administrative segregation until one of the conditions of the regulations exist[s].” Id. In' light of such regulations, before the prisoner could be returned to administrative segregation he was entitled to minimum due process. Id.
Under Hayes, there should be little question that Pletka’s release into the general prison population in Texas, after being in administrative segregation in Iowa, albeit for disciplinary reasons, constituted a complete exoneration of his time to be served in administrative segregation in Iowa. In finding this, the district court relied specifically on our controlling language in Hayes:
[A]n inmate confined in an- institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state * * * Ark. Stat.Ann. Section 46-1402, Art. IV, ¶ (c) (Repl.1977). Therefore, Hayes’s release into the general prison population in Florida was equivalent to release into the general prison population in Arkansas, and accordingly the prison officials were required to follow the guidelines in Administrative Regulation section 836 before reassigning Hayes to administrative segregation.
Id. at 283, n. 1 (emphasis added).5
Now, for a reason not clear to me, the majority holds that Hayes applies only to a prisoner who is in administrative segregation for nondisciplinary reasons. The majority reads into the ICC that the release by Texas authorities of Pletka into the general prison population does not carry the same legal implication as Florida’s release of the prisonéf did in Hayes because Pletka had been in administrative segregation for disciplinary reasons. There is no law which supports such a proposition.
This court misreads Hayes and Iowa law, neither of which distinguishes between administrative detention for punitive or other reasons. Pletka’s situation is somewhat different from Hayes’. “Initially, Hayes was assigned to administrative segregation because he was a threat to security and because he was a danger to other inmates, ...” Hayes, 754 F.2d at 283. Pletka was in administrative segregation because of past rule infractions. Reason dictates that, if anything, Pletka’s liberty interest should more readily vest than Hayes’: Pletka was punished for rules violations and then released; Hayes was segregated to protect others from his violent behavior — something subject to change in a new prison and under new circumstances thus lending his classification more readily to the discretion of the receiving' state. There is greater reason to view the release by the receiving prison as creating a liberty interest when the original administrative segregation was for fixed disciplinary reasons than for the protection of other inmates. Under Iowa’s prison regulations, if Iowa had released Pletka into its own general population, a liberty interest would have been created until some further misconduct occurred. See Clark v. Brewer, 776 F.2d 226, 230-32 (8th Cir.1985); Dedrick v. Wallman, 617 F.Supp. 178, 182 (S.D.Iowa 1985).6 An inmate has a liberty interest in not being punished by the imposition of administra*1487tive segregation until he or she has been convicted of a rules violation. Hayes, 754 F.2d at 282-83. Unless Hayes is to be overruled, before Pletka may be returned to further administrative segregation for disciplinary purposes a new offense must be committed.
The majority also overlooks the explicit agency rationale underlying the Hayes decision. Hayes’ release into the. general prison population in Florida was deemed “equivalent to release into the general prison population in Arkansas.” Id. at 283 n. 1. The Hayes court noted that according to the ICC an inmate “ ‘confined to an institution pursuant to the terms of the compact shall at all times be subject to the jurisdiction of the sending state....’” Id. In other words, Florida was the agent for Arkansas, just as here Texas was the agent for Iowa. This interpretative principle of law has nothing to do with whether or not the prisoner was in administrative segregation for punitive reasons. The majority impliedly faults Pletka for not proving why Texas released him. This was not the prisoner’s burden. The prison authorities have that knowledge.7 Furthermore, such inquiry would make this an issue of fact, thereby contradicting the majority’s ac-knowledgement that the issue is one of law. Why Texas authorities released Plet-ka into the general population is irrelevant.8 Whatever the reasoning, Texas’ action was the action of Iowa, the sending state, and constituted, under the ICC and Iowa's prison regulations, the “equivalent [of] release into the general prison population in [Iowa]_’ Hayes, 754 F.2d at 283 n. 1.
The majority argues the actions of the prison officials are presumed to be constitutional. Certainly such a presumption disappears when the officials violate the clear mandate of this court and of the ICC.
The Supreme Court has held that a state prisoner is a “person” and that the state cannot deprive a prisoner of “liberty” without “due process of law.” Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974) (the procedure for determining whether misconduct of a prisoner has occurred must observe certain minimal due process requirements); Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972) (holding that due process must be afforded to a state parolee) (reversing this court’s en banc holding at 443 F.2d 942 (8th Cir.1971)) (Lay, Hea-ney & Bright dissenting). Decisions such as the present one are a throw-back to the pre-Morrissey days. Such decisions unfortunately are becoming increasingly more commonplace and signal the endangerment of the simple legal tenet that all state prisoners are to be treated equally and fairly in accordance with the principles of due process. I respectfully submit that the majority holding is not faithful to the principles of either Morrissey or Wolff.
I dissent.

. The original panel opinion has been vacated by our order placing this case en banc. The majority for the most part now addresses that opinion. Although the panel analysis in the original opinion is supportable, after rebriefing and oral arguments at the en banc hearing, I became convinced that a more reasoned analysis can be made than that originally written. I now feel that the explicit holding of Hayes is controlling in this matter and cannot be distinguished. The en banc court’s effort to challenge the vacated opinion is basically irrelevant and does not address the analysis to which we now adhere.


. The Honorable R.E. Longstaff, now a United States District Judge for the Southern District of Iowa.


. The Honorable Charles R. Wolle, United States District Judge for the Southern District of Iowa.


. Like Arkansas, Iowa has incorporated the Interstate Corrections Compact:
Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or the inmate’s status changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.
*1486Iowa Code Ann. section 247.2 (1991 Supp.).


. In the original panel opinion, the majority stated the district court’s finding was one of fact based upon a permissible inference that Texas’ release of Pletka into the general population constituted a complete exoneration. On closer examination of the district court’s opinion, I agree the district court was stating this as a conclusion of law based on the law set forth in Hayes. Treating this finding as one of law allows de novo review, strengthening the district court’s holding, when read in light of the explicit language of Hayes.


. Both sides recognized at oral argument that, under Iowa prison regulations, when Iowa transfers a prisoner to another state, the prisoner’s complete record goes with him. Upon Piet-*1487ka’s transfer, the State of Texas had full knowledge that Pletka had been previously placed in administrative segregation in Iowa for disciplinary reasons.


. Hayes did not have to prove why Florida released him into the general population. The prison record showed, however, that Hayes was originally placed in administrative segregation because he "was a danger to other inmates." Hayes, 754 F.2d at 283. When he was returned to Arkansas he was again placed in administrative segregation. He was provided a hearing five days after he was so confined. The district court as well as the court of appeals found he was afforded the due process required by law. In addition, the court found that Hayes was entitled to good time credit during his stay in Florida.


. Magistrate Longstaff correctly observed:
Hayes holds that a release into general prison population in the receiving state (Texas) is no different than releasing the inmate into general population in the sending state (Iowa). When there exists an Interstate Corrections Compact such as is present in this case, it is not relevant where the release to general population occurs, neither does a court consider the reason for the initial segregation or release. Hayes establishes that once an inmate is released into general population, whether that be in a receiving state or the original institution, the inmate is entitled to minimum due process before being assigned to administrative segregation again.
Ma. Order at 4 (emphasis added).